Title: Orders, 21–22 May 1756
From: Washington, George
To: 



Westminster.
[21, 22 May 1756]Winchester—Friday, May 21st 1756.

A Regimental Court Martial to sit immediately for trial of John McMillian.
An Order was lately given out for the Officers to see that the men kept their arms constantly in good repair: But as the sense of this order seems to have been mistaken, by its not being strictly complied with—(the Guns perhaps may fire;) but that is not all that is expected. Therefore Colonel Washington now expressly orders, that every Soldier who does not appear on the parade at the usual hours, with his Firelock bright and clean, and otherwise in good order, according to the custom of the Army; that he shall be immediately confined and tried by a Court Martial.
It is expected the Officers will see this order strictly complied with; as the sense of it now, can not be misconstrued: and if it is neglected to be duly executed; the Officer, to whom such Soldier belongs, must expect to answer Disobedience of orders.
 

Yarmouth.
Winchester: Saturday, May 22, 1756.


